DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim status
2. 	In response to the amendments filed 2/02/2020, claim 1 was amended and no claims were canceled and/or added. Therefore, claims 1-4 are currently pending for examination.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Barash et al. (US 2016/0100302) in view of Jones (US Pat. No. 9,217,242) and further in view of Wadhwa et al. (Wadhwa; US 2018/0054490).
	For claim 1, Barash discloses an event information and communication system [E.g. 0007-0012] comprising: 
E.g. 0115-0121; it is inherent that there is at least a ram memory to store the location and event type before/when transmitting the information to the responder; see also Fig. 4 and 0007, 0020-0021]; 
	a processing device communicatively linked to said information storage device [E.g. 0115-0121; it is inherent that there is a processor that receives and further transmit the location and event information of a victim to a responder; see also Fig. 4 and 0007, 0020-0021] and a plurality of access devices [E.g. 0040; each responder 104A-C has a mobile access device 110];
	software for use on said processing device wherein said software is configured to provide instruction to enable said information storage device to store and allow access to information on said information storage device and further configured to provide data analysis and specific output to said access devices in response to a trigger event [E.g. 0040-0044, 0115-0121, Fig. 4] and further configured to provide updated specific output in real time as said trigger event and circumstances surrounding said trigger event are updated in real time [E.g. 0133: the hub may distribute updates, at box 434, to the various responders, and the responders' clients may provide them with the updates as shown by boxes 432 and 430. The updates may take a variety of forms, such as the hub providing new information about the event. For example, the hub may obtain information about a car accident and may learn that, instead of an initial single victim (as initially reported to a dispatcher), there are actually three victims. (For example, a second caller at the scene may have dialed 911 and provided more accurate information than did the initial caller.) This information may be used by the responders to better plan their response to the event. For example, the responders may agree to spread out, with one lay responder attending to each of the three victims, and also later-arriving responders may be told which victims have been 
	a graphical user interface [E.g. 0040: a smart phone 110 to indicate an example graphical user interface (GUI)] configured on each of said plurality of access devices [E.g. 0040: The figure also shows a representation of a screen for a smart phone 110 to indicate an example graphical user interface (GUI) that may be shown to a lay responder 104A who has chosen to volunteer to respond to a call in the area] configured to allow any number of end users to access said processing device and receive said specific output and said updated specific output [E.g. 0044: a message may be sent to each smart phone causing a predetermined display to be shown on each smart phone, and for the smart phone to make a particular notification sound or vibration so that the candidate responders will recognize it as a call for an emergency] and further configured to allow a user of a specific access device to input information configured to be received by said processing device [E.g. 0053: Below the report 116, are two selectable controls 112 and 114. Selectable control 112, when selected by the responder 104A, will create a voice connection between the responder 104A and the victim 102. Such a connection may be made in a variety of manners. For example, the initial information provided to the smart phone 110 may include a URL, IP address, or other information needed to make a voice over IP (VoIP) connection between smart phone 110 and a device used by victim 102 or a person who is attending to victim 102 and who called in the emergency. The connection may also be made by a VoIP connection from the device 110 back to a dispatch center, and then to a telephone used by 
	wherein said software is further configured to provide specific output regarding routes to be taken by users of certain particular access devices dependent upon the specific end user using a specific access device [E.g. 0007: the system may automatically send to their mobile computing device a map that shows their current location, the location for the call (where the call is near the victim's location), a highlighted navigation route between their location and the location of the call, and possibly icons that indicate the locations of publicly-accessible equipment (first aid kits and automatic external defibrillators (AEDs)) that might be helpful in responding to the call and that the particular lay responder can grab on the way to the location of the call, 0049: Such information may be provided to the responder in a variety of manners, and in this example has been provided in the form of a webpage mash-up document that includes custom text about the victim 102, selectable controls by which the responder 104A may interoperate with the system, and a map with a navigational route to guide the responder 104A to the victim, 0055: navigation system may respond by providing data for drawing the map overlaid with a thick navigation route line for an optimal path between the two points for the responder 104A; 0183]; and 
E.g. 0014: The device may then indicate on a display or may state audibly messages such as "push faster" or "push slower," or "push harder" or "push softer, 0043: the level of uncertainty may then be displayed to responders on maps that they see, 0051: particular information displayed on the smart phone 110, and starting from the top of the display on the smart phone 110, there is shown a textual report 116 regarding the problem with the victim; 0049, 0183].
	Barash fails to expressly disclose wherein said information stored on said storage device minimally includes data in connection with an at least one relevant fire hydrant including location, surrounding area physical appearance, water flow, distances from various target points, and then current water pressure, then current obstructions, if any, and trigger event building attributes.
	However, as shown by Jones, it was well known in the art of responding to an event to include information stored on a storage device minimally includes data in connection with an at least one relevant fire hydrant including location, surrounding area physical appearance, water flow, distances from various target points, and then current water pressure and trigger event building attribute (E.g. Col 3, lines 34 - Col 4, line 34, Figs. 3b and 7).
It would have been obvious to one of ordinary skill in the art of responding to an event before the effective filling date of the claimed invention modify Barash with the teaching of Jones so that the responder can have access to much needed data before arriving at the event location and thereby response to the event is more effective and faster.
Barash in view of Jones fails to expressly disclose that the information include fire hydrant current obstruction.
E.g. 0031, 0038]
It would have been obvious to one of ordinary skill in the art of sensing information before the effective filling date of the claimed invention modify Barash in view of Jones with the teaching of Wadhwa so that any obstruction to a fire hydrant can be detected and thereby act according to the detected data.
	For claim 2, Barash discloses wherein said software is configured to provide data analysis and specific output in response to a plurality of trigger events simultaneously [E.g. 0011: In addition, for a multiple-victim emergency, each responder may be assigned to tend to a particular victim and/or task. Where there is a mass casualty situation, responders may be formed into teams, so that the least trained responders are grouped with responders who have more training, and so that each team may be well balanced, 0040, 0079, 0133].
	For claim 3, Barash discloses a method of using the information and communication system of claim 1 wherein a trigger event is received at said processing device [E.g. 0040-0044, Figs. 3-4]; 
	said processor configured with software performs data analysis and formulates a response plan and generates any number of required specific outputs specific to any number of particular end users of particular access devices [E.g. 0133: The hub may distribute updates, at box 434, to the various responders, and the responders' clients may provide them with the updates as shown by boxes 432 and 430. The updates may take a variety of forms, such as the hub providing new information about the event. For example, the hub may obtain information about a car accident and may learn that, instead of an initial single victim (as initially reported to a dispatcher), there are actually three victims. (For example, a second caller at the scene may have dialed 911 and 
	said processor configured with software transmits specific output particular to certain access devices capable of being received by a user of those particular access devices [E.g. 0044: a message may be sent to each smart phone causing a predetermined display to be shown on each smart phone, and for the smart phone to make a particular notification sound or vibration so that the candidate responders will recognize it as a call for an emergency, 0133, 0040]; 
	a user of an access device, through the graphical user interface and display of that access device receives specific output detailing instructions for that user to follow in order to implement the response plan [E.g. 0007: the system may automatically send to their mobile computing device a map that shows their current location, the location for the call (where the call is near the victim's location), a highlighted navigation route between their location and the location of the call, and possibly icons that indicate the locations of publicly-accessible equipment (first aid kits and automatic external defibrillators (AEDs)) that might be helpful in responding to the call and that the particular lay responder can grab on the way to the location of the call, 0133: The hub may distribute updates, at box 434, to the various responders, and the responders' clients may 
	the user of a particular access device implementing his or her part of the response plan according to the specific output received [E.g. 0054: the responder 104A may report his or her current location (though the location could also be reported automatically from GPS readings captured by the application on the responder's communication device) and the fact that, for 
	the user of a particular access device communicating where necessary, through the graphical user interface of his or her access to device with the processor to update information [E.g. 0133: the various responders communicate with each other to coordinate the response to the event. Throughout the response, the hub may distribute updates, at box 434, to the various responders, and the responders' clients may provide them with the updates as shown by boxes 432 and 430. The updates may take a variety of forms, such as the hub providing new information about the event. For example, the hub may obtain information about a car accident and may learn that, instead of an initial single victim (as initially reported to a dispatcher), there are actually three victims. (For example, a second caller at the scene may have dialed 911 and 
	the processor receiving updated information and updating the response plan and repeating the analysis of information and preparing updated specific outputting and transmitting same to particular end users where differences exist from what was previously transmitted [E.g. 0133: the various responders communicate with each other to coordinate the response to the event. Throughout the response, the hub may distribute updates, at box 434, to the various responders, and the responders' clients may provide them with the updates as shown by boxes 432 and 430. The updates may take a variety of forms, such as the hub providing new information about the event. For example, the hub may obtain information about a car accident and may learn that, instead of an initial single victim (as initially reported to a dispatcher), there are actually three victims. (For example, a second caller at the scene may have dialed 911 and provided more accurate information than did the initial caller.) This information may be used by the responders to better plan their response to the event. For example, the responders may agree to spread out, with one lay responder attending to each of the three victims, and also later-arriving responders may be told which victims have been covered by earlier responders so they the later responders can immediately attend to victims who have not yet received attention. The hub may also inform the responders of other steps that have been taken, such as the calling of an ambulance, of a second or third ambulance, a fire truck, or other actions that may need to be taken, and that should not be taken more than once or otherwise occupy the time of the responders].
	For claim 4, Barash discloses wherein a plurality of trigger events is received at said processing device [E.g. 0011: In addition, for a multiple-victim emergency, each responder may be assigned to tend to a particular victim and/or task. Where there is a mass casualty situation, 

Response to Remarks
6.	The Applicant's remarks regarding the rejection have been considered but are moot because the argument do not apply to the new ground of rejection.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689